internal_revenue_service number release date index number ------------------------------ ---------------------------------- ------------------------------------------------ ------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-132509-13 date date legend taxpayer ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------- state pipeline transmission system a pipeline transmission system b product a product b user a b c d -------------- ---------------------------------------- ------------------------------ --------------------- ----------------- ---------------------------- ----- ---- ---------------- ---- plr-132509-13 e f dear ------------------- ------------ ---- this ruling responds to a letter dated date and subsequent submissions requesting rulings on behalf of taxpayer specifically you have requested the following rulings the dehydrator as defined below constitutes real_property under sec_1 b of the income_tax regulations and is a real_estate asset for purposes of sec_856 and c of the internal_revenue_code code amounts received under the user agreement as defined below solely for_the_use_of or right to use the real_property in pipeline transmission system b constitute rents from interests_in_real_property within the meaning of sec_856 the activities as defined below undertaken by taxpayer with respect to pipeline transmission system b are among those activities that are allowed under sec_1_856-4 of the income_tax regulations for trustees or directors of a real_estate_investment_trust reit to undertake directly pursuant to their fiduciary duty to manage the taxpayer itself are not services rendered to the tenant in connection with the rental of real_property and accordingly will not cause any rents received under the agreement described below to be excluded from rents_from_real_property under sec_856 facts taxpayer is a publicly traded corporation incorporated in state taxpayer represents that it elected under sec_856 to be treated as a reit under part ii of subchapter_m of the code taxpayer invests in assets of certain pipeline transmission systems pipeline transmission systems by either owning such assets or making loans secured_by such assets each of pipeline transmission system a and pipeline transmission system b is a pipeline transmission system and is composed of the following fee ownership leases and rights-of-way with respect to land pipelines as defined below and certain other assets the pipeline pipeline in each pipeline transmission system provides a conduit for the delivery of a product taxpayer represents that each of the pipelines is plr-132509-13 designed constructed maintained and intended to remain permanently in place and will be abandoned in place when it is no longer used pipeline transmission system a taxpayer owns pipeline transmission system a pipeline transmission system a consists of two pipelines one approximately a miles long and the other approximately b miles long as well as the leased rights-of-way for_the_use_of land on which the pipelines are located these pipelines are constructed of steel and high density polyethylene and are buried underground pipeline transmission system a’s pipeline which begins at certain production plants owned by third parties provides a conduit for the delivery of product a to wells that are owned by third parties who are unrelated to taxpayer these wells are used in the production of c in addition to other assets pipeline transmission system a contains a dehydrator as described below as product a enters pipeline transmission system a a dehydrator dehydrator removes moisture from product a to protect the integrity of the pipeline taxpayer represents that if the dehydrator were removed from pipeline transmission system a the pipeline would corrode and its integrity would be compromised within a matter of days or weeks and that the pipeline would cease to provide a conduit for the delivery of product a taxpayer further represents that the utility of product a to the unrelated third parties using product a in their wells is not improved by the removal of moisture because at the junction point between pipeline transmission system a and the wells the mechanism owned and used by the third party producers of c injects product a with water taxpayer represents that the dehydrator was installed during the construction of the pipeline and is either bolted or fused to the pipeline taxpayer represents that removing the dehydrator would cause the dehydrator to sustain damage and would also damage the pipeline because the pipeline would corrode as a result of the removal of the dehydrator taxpayer represents that the damage the dehydrator would sustain during the removal process would not be so extensive as to preclude reusing it at a different location moreover taxpayer represents that the dehydrator is designed to remain in place indefinitely because the dehydrator is expensive to install and removing the dehydrator is a complicated and expensive process furthermore taxpayer represents that the dehydrator functions like a dehumidifier by removing moisture from the pipeline taxpayer represents that the dehydrator will remain in place when the tenant vacates the property pipeline transmission system b pipeline transmission system b is currently owned by one of taxpayer’s taxable reit subsidiaries trs taxpayer represents that upon the issuance of this letter the trs will distribute either directly or by converting the trs to a single member plr-132509-13 limited_liability_company that will be treated as a disregarded_entity for federal_income_tax purposes pipeline transmission system b to taxpayer transaction pipeline transmission system b consists of approximately d miles of pipeline and other related assets pipeline transmission system b begins at user’s property line and extends through user’s property to various usage points pipeline transmission system b’s pipeline is constructed of carbon steel and high density polyethylene is buried underground and occupies space pursuant to a license granted by user pipeline transmission system b includes regulators regulators which are devices that are built into the pipeline to regulate the pressure to ensure that the proper amount of pressure is maintained in the pipeline if the pressure is too great the pipeline might explode pipeline transmission system b’s pipeline provides a conduit for the transportation of product b and e user has exclusive use of the entirety of pipeline transmission system b under an agreement with a term of f years user agreement taxpayer represents that currently the trs receives a fixed monthly fee base fee from user for_the_use_of pipeline transmission system b the base fee is based on the length of pipeline transmission system b’s pipeline and is subject_to adjustment when the pipeline is extended additionally the base fee is increased by a fixed amount each year to reflect inflation after the transaction taxpayer’s employees will perform only the following activities activities with respect to pipeline transmission system b i make decisions and supervise independent contractors in connection with the repair of pipeline transmission system b ii make decisions and supervise independent contractors in connection with the maintenance of pipeline transmission system b iii make decisions and supervise independent contractors in connection with the construction of additions to pipeline transmission system b iv inspect the regulators to ensure that they are in good repair to ensure the safety of pipeline transmission system b v mark the location of pipeline transmission system b if user or an unrelated_person digs on user’s property to ensure that their activities do not result in damage to pipeline transmission system b and vi walk the length of pipeline transmission system b every six months with a sniffer to ensure that pipeline transmission system b is sound and is not leaking plr-132509-13 taxpayer will not have any relationship with or obligation to any retail customer of user will not connect or disconnect any such retail customer of user from pipeline transmission system b and will not render any services to any retail customer of user taxpayer represents that it is not related to user within the meaning of sec_856 and that the base fee is a flat fee that is not based in whole or in part on the income or profits of any person within the meaning of sec_856 ruling law and analysis sec_856 of the code provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash cash items including receivables and government securities sec_856 of the code defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property sec_1_856-3 provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or other improvements thereon and shares in other qualified reits sec_1_856-10 provides that the term real_property means land and improvements to land local law definitions are not controlling for purposes of determining the meaning of the term real_property sec_1_856-10 provides that the term improvements to land generally means inherently permanent structures and their structural_components sec_1_856-10 provides that the term inherently_permanent_structure means any permanently affixed building or other permanently affixed structure affixation may be to land or to another inherently_permanent_structure and may be by weight alone if the affixation is reasonably expected to last indefinitely based on all the facts and circumstances the affixation is considered permanent a distinct asset that serves an active function such as an item of machinery or equipment is not a building or other inherently_permanent_structure sec_1_856-10 provides that in general other inherently permanent structures serve a passive function such as to contain support shelter cover protect or provide a conduit or a route and do not serve an active function such as to manufacture create produce convert or transport sec_1_856-10 provides a list of distinct assets that may qualify as other inherently permanent structures if they are permanently affixed permanently affixed pipelines are included in the list of inherently permanent structures found in sec_1_856-10 plr-132509-13 sec_1_856-10 defines the term structural_component to mean any distinct asset that is a constituent part of and integrated into an inherently_permanent_structure serves the inherently_permanent_structure in its passive function and even if capable of producing income other than consideration for the use or occupancy of space does not produce or contribute to the production of such income in addition among other requirements a structural_component may qualify as real_property only if the reit holds its interest in the structural_component together with a real_property interest in the space in the inherently_permanent_structure served by the structural_component sec_1_856-10 provides a list of distinct assets and systems that may qualify as structural_components if integrated into the inherently_permanent_structure and held together with a real_property interest in the space in the inherently_permanent_structure served by that distinct asset or system dehydrators are not included in the list of structural_components found in sec_1_856-10 sec_1_856-10 provides that if an interest in a distinct asset within the meaning of sec_1_856-10 is held together with a real_property interest in the space in the inherently_permanent_structure served by that distinct asset and that asset is not otherwise listed in sec_1_856-10 or in guidance published in the internal_revenue_bulletin the determination of whether that asset is a structural_component is based on all the facts and circumstances in particular the following factors must be taken into account a the manner time and expense of installing and removing the distinct asset b whether the distinct asset is designed to be moved c the damage that removal of the distinct asset would cause to the item itself or to the inherently_permanent_structure to which it is affixed d whether the distinct asset serves a utility-like function with respect to the inherently_permanent_structure e whether the distinct asset serves the inherently_permanent_structure in its passive function f whether the distinct asset produces income from consideration for the use or occupancy of space in or upon the inherently_permanent_structure g whether the distinct asset is installed during construction of the inherently_permanent_structure and h whether the distinct asset will remain if the tenant vacates the premises taxpayer represents that it owns both the pipeline and the dehydrator in pipeline transmission system a and that the dehydrator alters the contents of pipeline transmission system a’s pipeline because it removes moisture from product a taxpayer represents that the unrelated third parties using product a in their wells do not benefit from the removal of moisture from product a taxpayer further represents that the dehydrator’s sole purpose is to keep the pipeline from corroding and to protect the integrity of the pipeline as a conduit for product a taxpayer also represents that the dehydrator is either bolted or fused to pipeline transmission system a’s pipeline by removing the moisture from product a the dehydrator facilitates the use of pipeline a as a conduit for product a and therefore serves the pipeline in its passive function of providing a conduit for the delivery of product a which is a passive function under sec_1_856-10 plr-132509-13 in addition the dehydrator a is time consuming and expensive to install and remove from the pipeline b is designed to remain in place indefinitely c if removed would sustain damage and would also damage the pipeline d functions like a dehumidifier which performs a utility-like function by removing moisture from the pipeline e serves the pipeline in its passive function of providing a conduit for product a f has the sole purpose of protecting the integrity of the pipeline and is not required by or is useful to the end user and accordingly does not produce or contribute to the production_of_income other than from consideration for the use or occupancy of space within the pipeline g was installed during construction of the pipeline and h will remain in place when the tenant vacates the property notwithstanding that the dehydrator alters the contents of pipeline transmission system a’s pipeline because it removes moisture from product a and that upon removal the dehydrator would not sustain damage as to render it unusable at another location the factors described above support the conclusion that the dehydrator is a structural_component of pipeline transmission system a’s pipeline accordingly based on the information submitted and representations made we conclude that the dehydrator as described above is a structural_component of pipeline transmission system a’s pipeline and therefore constitutes real_property under sec_1_856-10 and is a real_estate asset for purposes of sec_856 and c ruling sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property and interest sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property and interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 defines the term rents_from_real_property generally as the gross amounts received for_the_use_of or the right to use real_property of the reit permanently affixed pipelines are included in the list of inherently permanent structures found in sec_1_856-10 plr-132509-13 with respect to pipeline transmission system b taxpayer represents that pursuant to the user agreement it will receive a fixed amount based on the length of pipeline b and the user will be the sole user of pipeline transmission system b for a term of f years this arrangement is similar to a lease arrangement because it is for_the_use_of space in or upon real_property accordingly amounts received under the user agreement solely for_the_use_of or right to use the real_property in pipeline transmission system b will constitute rents from interests_in_real_property within the meaning of sec_856 ruling sec_1_856-4 provides that trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of the property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself including establishing rental terms choosing tenants entering into renewal of leases and dealing with taxes interest and insurance relating to the trust’s property the trustees may also make capital expenditures with respect to the trust’s property as defined in sec_263 and may make decisions as to repairs of the trust’s property of the type that would be deductible under sec_162 the cost of which may be borne by the trust see also revrul_67_353 1967_2_cb_252 taxpayer represents that it will only undertake the activities with respect to pipeline transmission system b trustees or directors of taxpayer may undertake fiduciary functions as provided in sec_1_856-4 the activities are fiduciary duties that the taxpayer is permitted to undertake pursuant to sec_1_856-4 accordingly the activities undertaken by taxpayer with respect to pipeline transmission system b are among those activities that are allowed under sec_1_856-4 for trustees or directors of taxpayer therefore the activities undertaken by the trustees or directors of taxpayer pursuant to their fiduciary duty to manage taxpayer will not cause any rents received under the agreement described above to be excluded from rents_from_real_property under sec_856 conclusions based on the facts submitted and representations made by taxpayer we rule that the dehydrator described above constitutes real_property under sec_1 b and is a real_estate asset for purposes of sec_856 and c plr-132509-13 amounts received under the user agreement solely for_the_use_of or right to use the real_property in pipeline transmission system b will constitute rents from interests_in_real_property within the meaning of sec_856 the activities undertaken by taxpayer with respect to pipeline transmission system b are among those activities that are allowed under sec_1_856-4 for trustees or directors of taxpayer to undertake pursuant to their fiduciary duty to manage taxpayer are not services rendered to the tenant in connection with the rental of real_property and will not cause any rents received under the agreement described above to be excluded from rents_from_real_property under sec_856 this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether the dehydrator or any other asset described herein constitutes real_property for purposes of any section of the code other than sec_856 furthermore no opinion is expressed concerning any services performed by taxpayer or the trs finally no opinion is expressed whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely __________________________ julanne allen assistant to the branch chief branch office of associate chief_counsel financial institutions products enclosure copy of this for sec_6110 purposes
